Citation Nr: 1134190	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  06-20 111	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than August 20, 2003, for the award of service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The Veteran served on active duty from August 1965 to June 1968.  He was awarded the Purple Heart Medal, and the Vietnam Campaign Medal, among other decorations.

This matter comes before the Board of Veterans Appeal (Board) on appeal from a rating decision of August 2005, which granted service connection for PTSD effective August 20, 2003.  The Veteran perfected an appeal to the Board, and the Board denied an effective date earlier than August 20, 2003, in a November 2009 decision.  The Veteran then appealed the Board's denial to the United States Court of Appeals for Veterans' Claims (Court).  In an August 2010 Order, the Court granted a joint motion for remand filed by both parties to the case and vacated that portion of the Board's decision pertaining to the effective date for the grant of service connection for PTSD.  The Court left undisturbed the Board's other decisions pertaining to the disability rating assigned to the Veteran's PTSD, and a challenge involving clear and unmistakable error in a prior Board decision.

In the Board's November 2009 decision, the Veteran's claim for an increased disability rating for PTSD was granted and a 70 percent disability rating was awarded.  It does not appear that the RO has implemented this grant yet.  As the Veteran is currently in receipt of a total disability rating based upon individual unemployability due to service-connected disability, it does not appear that he has suffered undue financial harm despite this oversight.  Nevertheless, this grant should be formally implemented as soon as possible when the claims file is returned to the RO.  


FINDING OF FACT

Neither the private medical record submitted in April 1989 nor the VA hospital summary which was obtained in October 1989 required additional action by the RO beyond that which was taken by the RO at the time.


CONCLUSION OF LAW

An effective date earlier than August 20, 2003, for service connection for PTSD is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. § 3.400(q) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the joint motion for remand, the parties agreed that the Board failed to discuss two sets of documents submitted by the Veteran:  private medical records received by the RO in April 1989 and VA medical records received in October 1989.  Both sets of medical records contained information which could be interpreted as linking the Veteran's PTSD to his experiences in Vietnam.  The joint motion requests that the Board discuss whether these records 1) constituted a response to the January 1989 denial that merited additional action by the RO; and/or 2) required the VA to reconsider the Veteran's PTSD claim under the provisions of 38 C.F.R. § 3.156(b).

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Review of the claims file shows that the Veteran was informed of the first three elements with regard to his claim for entitlement to service connection for PTSD in a letter of July 2004, prior to the grant of service connection in August 2005.  The Courts have held that once service connection is granted the claim is substantiated.  Thus, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the Veteran was provided information regarding ratings and effective dates in a July 2006 letter.

The Veteran has submitted VA and private medical records in support of his claims.  Records from the Social Security Administration have been obtained, as well.  He has been provided with VA examinations pertinent to his PTSD.  He and his representative have presented relevant written argument in support of his claim.  We are satisfied that all relevant and obtainable evidence necessary to decide the issue presented has been obtained.  All relevant records and contentions have been carefully reviewed.  Neither the Veteran nor his representative contends at this point that there remains any pertinent outstanding evidence which has not been associated with the claims file.  Thus, the Board concludes that VA has satisfied its duties to notify and assist.  

Analysis

In general, the effective date of an award based on an original claim for benefits is based on the filing of a claim for such benefits.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.151.  See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are generally awarded based on the date of receipt of the claim.  38 C.F.R. § 3.1(r), 3.400.  Specifically with respect to service connection granted pursuant to a successfully reopened claim, such as the veteran's claim for service connection for PTSD, which had been previously denied, governing regulation provides that the effective date will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  All effective date determinations must be based upon the facts found, unless otherwise specifically provided.  38 U.S.C.A. §§ 5101, 5110; 38 C.F.R. § 3.400.

The applicable statutory and regulatory provisions require that VA look to all communications from the veteran which may be interpreted as applications or claims--formal and informal--for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 U.S.C.A. § 511(b)(2); 38 C.F.R. §§ 3.1(p), 3.155(a),(c).  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  

In November 1988, the Veteran filed the following claim, set forth in its entirety:  "Admitted 11-8-88 to VAH Marion for PTSD.  Please re-open claim."  In response, the RO mailed him a letter in January 1989 explaining that service connection for PTSD had previously been denied, and that current medical information would "not establish that the disability was incurred in service," and thus "would not serve to establish service connection."  The letter informed him that, "[w]e have denied your claim for reconsideration of this disability," and that if he desired to have his claim for service connection for PTSD reconsidered, he had to present new evidence to show that PTSD occurred in or was aggravated during his military service.  

We observe in passing that current law requires greater procedural formality and much more extensive notice to the claimant in cases involving attempts to reopen a prior final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, the RO's January 1989 letter represented standard practice within VA at the time.

In February 1989, the Veteran submitted a statement indicating that he had been in the VA hospital from November 8, 1988, to December 5, 1988, and that he had not received his service-connected benefits during that time.  He also requested "an examination on left shoulder from when I was wounded in Vietnam."  According to internal file memoranda, the RO interpreted this statement as a claim for an increased disability rating for his service-connected left shoulder gunshot wound residuals and a claim for a temporary total disability rating based upon his VA hospitalization.  

The Veteran, himself, apparently obtained and submitted private medical records in April 1989.  These records pertain mostly to his musculoskeletal problems, but also reflect treatment for depression and anxiety.  In  August 1989, the RO rendered a confirmed rating decision, in which it was noted that additional private medical records had been received, but that the Veteran was already in receipt of the maximum rating for left shoulder impairment not involving amputation, ankylosis, or neurological residuals.  An increased rating for the Veteran's left shoulder disability was therefore denied.  A September 1989 notification letter reflecting this decision indicates, "We have carefully reviewed your claim for disability benefits based upon all the evidence of record including:  private doctor's report.  The evidence does not warrant any change in our previous determination as to the following condition:  service connected left shoulder condition."  

It is one of these April 1989 private medical records which the Board is ordered to consider in relation to the current claim for an earlier effective date for the grant of service connection for PTSD.  The particular record is dated January 5, 1989, and reflects that the Veteran was seen with the chief complaint of acute left shoulder and biceps muscle pain.  By way of history, the report indicates that the Veteran had been treated previously for left shoulder problems, including acute cervical and thoracic somatic dysfunction, subluxation, synovitis, left arm myositis, muscle strain, and also depression and anxiety.  The report reflects a clinical examination of the left shoulder area, diagnoses pertinent to the shoulder, and prescriptions for injections to the shoulder, pain medication, and physical therapy, all pertinent to the left shoulder only.  The report also includes the following sentence which is specifically referenced in the joint motion for remand:  "[Patient] states he is just released from the VA which he spent 25 days for post traumatic stress disorder-Vietnam."  No treatment or further discussion of the Veteran's mental status is reflected in this report. 

The other record the Board is ordered to specifically consider in relation to the current claim is the report of the 1989 VA hospitalization itself.  The administrative paperwork in the file reflects that the RO requested this report from the VA hospital in relation to what the RO had interpreted as the Veteran's claim for a temporary total disability rating.  The summary report shows that the Veteran had completed an inpatient "Combat Veterans Treatment Program," and that the pertinent diagnoses were of PTSD and dysthymic disorder.  After obtaining this report, the RO rendered a rating decision in December 1989 which granted a temporary total disability rating based upon the Veteran's hospitalization "for his service-connected psychiatric condition" of dysthymic disorder.  The RO also raised the issue of entitlement to an increased evaluation for service-connected dysthymic disorder, and the proceeded to deny an increased rating for the Veteran's dysthymia "since the hospital report shows only slight impairment."  The RO adjudicator further noted that no action was being taken to change the psychiatric diagnosis to PTSD at this point since the Veteran had already been granted direct service connection for a nervous condition.  

Again, the Board observes in passing that the law regarding the rating of psychiatric disabilities has changed since the December 1989 RO decision where the adjudicator declined to change the Veteran's psychiatric diagnosis.  However, at that time, impairment from "psychoneurotic disorders," including PTSD and dysthymic disorders were rated under a "General Rating Formula for Psychoneurotic Disorders," with little distinction between symptoms caused by one particular psychoneurotic disorder versus another.  38 C.F.R. § 4.132 (1989).  The RO's December 1989 statement that no action was being taken to "change" the psychiatric diagnosis to PTSD at that point since the Veteran had already been granted direct service connection for a nervous condition appears to be an implicit acknowledgement that the Veteran's psychiatric symptomatology was being lumped together, so that he was already essentially being compensated for his PTSD symptoms under the guise of the disability rating assigned to his dysthymic disorder.  This treatment represented standard practice within VA at the time.

By virtue of granting the joint motion for remand, the Court has ordered the Board to specifically consider whether the report of the January 1989 private medical visit and/or the 1989 VA hospital report could be considered a response to the January 1989 denial that merited additional action by the RO; and/or required the VA to reconsider the Veteran's PTSD claim under the provisions of 38 C.F.R. § 3.156(b).  

In this analysis, the Board initially notes that the Veteran did not explicitly respond to or disagree with the RO's January 1989 letter which denied his "claim for reconsideration" of the prior denial of service connection for PTSD.  Nothing in the record could reasonably be construed as a notice of disagreement with the January 1989 letter.  At that time, the governing regulation defined a notice of disagreement as a written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result.  While special wording was not required, it was required that the notice of disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201 (1988).  In concluding that the Veteran did not file a notice of disagreement, we note that he did not file anything in which he even mentioned PTSD between January 1989 and January 1990.  Assuming that he in fact obtained and submitted the private medical record, he himself did not provide a cover letter or anything bearing his signature in which he mentioned PTSD.  As the private medical record was submitted proximate in time to the Veteran's own, clearly-worded request for an increased rating for his shoulder disability, and as the record actually reflected a clinical examination of the shoulder, the RO's construction of the record as having been submitted in support of the shoulder claim was entirely reasonable.  

Furthermore, although the report contains mention of the Veteran's reported history of having been in the VA hospital for treatment of PTSD, this mention is simply the physician's recitation of the Veteran's statement; not a diagnosis of the Veteran as having PTSD.  See DeSousa v. Gober, 10 Vet. App. 461 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Swann v. Brown, 5 Vet. App. 229 (1993).  Although the report reflects diagnoses of anxiety and depression which were rendered by the physician who authored the report, it does not contain a diagnosis of PTSD rendered by the physician who authored the report.  These distinctions are important as they buttress the RO's contemporaneous interpretation of the records as having been submitted in support of the shoulder claim, rather than in response to the denial of "reconsideration" of the PTSD claim.  

In any event, the Court has been generally reluctant to interpret hospitalization or examination records as informal claims for entitlement to service connection.  In a case involving medical records which a veteran wished to have construed as an informal for secondary service connection, the Court looked for additional supporting evidence of the veteran's intent to seek secondary service connection, holding that the mere presence of the medical evidence does not establish an intent on the part of the veteran to seek secondary service connection for the psychiatric condition.  "While the Board must interpret the appellant's submissions broadly, the Board is not required to conjure up issues that were not raised by the appellant. ...  The appellant must have asserted the claim expressly or impliedly."  Brannon v. West,, 12 Vet. App. 32 (1998).  Applying this holding to the Veteran's case, we find that after receiving the January 1989 denial notice, he did not assert a claim involving PTSD expressly or impliedly.  We also find that the Veteran was reasonably articulate in his other submissions and correspondence with the VA during the time period at issue, indicating that he had the ability to convey his requests so that they would be understood.  His other communications included several claims for increased ratings, several requests for temporary total disability ratings, a claim for individual unemployability, and claims for educational benefits for his dependents.  Given his ability to communicate effectively, there is less need to interpret his submissions broadly, as described in Brannon.  

A report of examination or hospitalization which meets the requirements of section 3.157 will be accepted as an informal claim for benefits under an existing law or under a liberalizing law, if the report relates to a disability which may establish entitlement.  Acceptance of a report of examination or treatment as a claim for increase or to reopen is subject to the requirements of 38 C.F.R. § 3.114 (pertaining to a liberalizing change in law or regulation) with respect to action of VA initiative or at the request of the claimant and the payment of retroactive benefits from the date of the report or for a period of one year prior to the date of receipt of the report.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree; receipt of a report of a VA examination or hospitalization, private medical or lay evidence, or evidence from state or other institutions, will be accepted as an informal claim for increased benefits or an informal claim to reopen.  38 U.S.C.A. §§ 501, 5110(a); 38 C.F.R. § 3.157.

The Court has interpreted these somewhat confusing provisions of 38 C.F.R. § 3.157(b) as follows:  "[T]he Secretary by regulation has specifically limited the use of medical examination reports as informal claims to circumstances where a 'formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree.'  38 C.F.R. § 3.157(b)."  King v. Shinseki, 23 Vet. App. 464, 468 (2010).  In this case, service connection for PTSD had been denied.  Thus, neither the private physician's report nor the VA hospital report could be considered informal claims involving PTSD under 38 C.F.R. § 3.157.

As to the interplay between informal claims and claims to reopen, the Court has suggested the following synopsis of the law:  "Although § 3.155(c) does not define what manner of communication must be considered a "request" for reopening a disallowed claim, our case law instructs that it is nearly synonymous to an informal claim for compensation under § 3.155(a).  See Norris, 12 Vet. App. at 421 ("the only real benefit to a claimant that paragraph (c) provides is that the claimant need not file another formal application for benefits as called for in 38 C.F.R. § 3.155(a)"); see also 38 C.F.R. § 3.155(a) (requiring claimants to file formal application after informal claim is accepted and proper form is provided).  Further, we have held that an informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought.  See Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); 38 C.F.R. § 3.155(a); see also MacPhee, 459 F.3d at 1325 (holding that VA regulations require claimant to identify benefit sought and indicate intent to apply for benefits); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed.Cir.1999) (informal claim must be in writing); Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate original claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it")."  King v. Shinseki, 23 Vet. App. 464, 469 (2010).

In other words, to the extent that the Veteran's submission of the private medical record could represent an affirmative action or intention on his part, the submission alone, without further explanation on his part, cannot be construed as an intention to seek further review of his PTSD claim, or to disagree with the January 1989 denial.  Even if divorced from the intervening shoulder claim, which would be an impractical and unrealistic view of the situation, the simple submission of this particular medical record does not indicate an expressed or implied claim involving PTSD.  Brannon.  The VA hospital record was obtained by the RO, and was not the result of any action on the part of the Veteran.  Thus, the mere addition of the record to the file cannot be construed as an intention on the part of the Veteran to reopen the previously-denied claim.

Thus, we hold that we cannot view these two medical records as either informal claims to reopen or as a notice of disagreement with the January 1989 denial, because there is no apparent intention on the part of the Veteran connected to these records.  This categorization is important because either status would have conferred upon the RO a statutory responsibility to take further action on the claim, i.e., "merited additional action by the RO," in the terms of the joint motion for remand.  

The joint motion also requests that the Board consider whether the addition of these two records to the Veteran's claims file within one year of the January 1989 denial "required the VA to reconsider the Veteran's PTSD claim under the provisions of 38 C.F.R. § 3.156(b)."  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period" that prevents an initial determination from becoming final.  38 C.F.R. § 3.156(b).  Thus, if such evidence had been submitted and had not been acted upon, the claim could remain pending until a decision had been made.  

Upon review, the Board finds that the December 1989 rating decision was indeed action upon the VA hospital record.  The December 1989 decision reflects review of the content of the hospital summary, and acknowledgement of the newly-confirmed diagnosis of PTSD.  However, in accordance with generally-accepted adjudication practices, which were somewhat looser at that time, the adjudicator essentially noted that the Veteran was already in receipt of compensation for a psychiatric disorder and intimated that changing the diagnosis listed on the rating code sheet would have no impact upon the Veteran's overall compensation situation.  While this analysis performed by the RO admittedly did not address whether the VA hospital report was new and material to the prior denial, it acknowledges the diagnosis and accepts this aspect of the Veteran's disability.  Thus, even without any indication that the Veteran desired to pursue the January 1989 denial, we find that the December 1989 rating decision constituted action on the PTSD claim by the RO such that any pending claim pertaining to PTSD at that time was extinguished.

In summary, the Veteran filed his successful claim for entitlement to service connection for PTSD in August 2003.  The date that this claim was received by VA, August 20th, 2003, is the effective date assigned to the grant of service connection for PTSD.  Thorough review of the records reveals no informal claim for service connection and no pending, unaddressed claim for service connection prior to 2003.  Therefore, the proper effective date is the one currently-assigned, August 20, 2003, reflecting the date the Veteran's new claim for that benefit was received.  In particular, the two medical records highlighted in the joint motion for remand do not provide support for the assignment of an earlier effective date.  The Veteran's appeal must be denied.


ORDER

An effective date earlier than August 20, 2003, for the award of service connection for PTSD is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


